[Cite as State v. Stevens, 2021-Ohio-2297.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




STATE OF OHIO,

       PLAINTIFF-APPELLEE,                                CASE NO. 9-20-39

       v.

RYAN B. STEVENS,                                          OPINION

       DEFENDANT-APPELLANT.




                  Appeal from Marion County Common Pleas Court
                             Trial Court No. 19-CR-094

      Judgment Affirmed in Part, Reversed in Part and Cause Remanded

                               Date of Decision: July 6, 2021




APPEARANCES:

        W. Joseph Edwards for Appellant

        Nathan R. Heiser for Appellee
Case No. 9-20-39


SHAW, J.

        {¶1} Defendant-appellant, Ryan Stevens (“Stevens”), brings this appeal

from the October 5, 2020 judgment of the Marion County Common Pleas Court

sentencing him to an aggregate 20-year prison term after Stevens was found guilty

by a jury of possession of heroin in violation of R.C. 2925.11(A), a first degree

felony, having weapons while under disability in violation of R.C. 2923.13(A)(3),

a third degree felony, and possession of fentanyl in violation of R.C. 2925.11(A), a

first degree felony. On appeal, Stevens argues that his convictions for possession

of heroin and possession of fentanyl were against the manifest weight of the

evidence, that the trial court failed to make the proper consecutive sentences

findings pursuant to R.C. 2929.14(C)(4), and that the possession of heroin and

possession of fentanyl charges should have merged for purposes of sentencing.

                                              Background

        {¶2} A superseding indictment was filed against Stevens on June 19, 2019,

charging him with (Count 1) possession of heroin in violation of R.C. 2925.11(A),

a first degree felony, (Count 2) having weapons while under disability in violation

of R.C. 2923.13(A)(3), a third degree felony,1 and (Count 3) possession of fentanyl

in violation of R.C. 2925.11(A), a first degree felony. Counts 1 and 3 alleged that

Stevens possessed the substance, compound, or mixture greater than or equal to 50



1
 The second count of the indictment contained a forfeiture specification pursuant to R.C. 2941.1417, seeking
forfeiture of a Glock 19.

                                                    -2-
Case No. 9-20-39


grams or 500 unit doses. Stevens proceeded to a jury trial on September 15-16,

2020, wherein he was convicted of all three charges.

      {¶3} On October 5, 2020, Stevens was sentenced to a mandatory 7 years in

prison on the possession of heroin charge, 24 months in prison on the having

weapons while under disability charge, and 11 years in prison on the possession of

fentanyl charge. All three prison terms were ordered to be served consecutively for

an aggregate 20-year sentence. It is from this judgment that Stevens appeals,

asserting the following assignments of error for our review.

                           Assignment of Error No. 1
      The trial court erred in imposing a prison term consecutive to
      another prison term because there was an insufficient finding that
      the sentence was not disproportionate to any danger the
      defendant may pose to the public and the trial court failed to
      identify specific reasons in support of its finding that consecutive
      sentences were appropriate.

                         Assignment of Error No. 2
      The jury’s verdicts were against the manifest weight of the
      evidence in violation of the United States Constitution and the
      Ohio Constitution.

                          Assignment of Error No. 3
      The trial court erred when it failed to merge counts one and three
      at sentencing thereby violating appellant’s right against double
      jeopardy contained in the 5th and 14th Amendments to the United
      States Constitution.

      {¶4} For ease of discussion, we elect to address the assignments of error out

of the order in which they were raised.




                                          -3-
Case No. 9-20-39


                                   Second Assignment of Error

        {¶5} The statement of Stevens’ second assignment of error challenges his

convictions for possession of heroin and possession of fentanyl as being against the

manifest weight of the evidence. However, in the body of his brief he appears to

also argue that there was insufficient evidence presented to convict him of these

crimes.2 Thus, in the interest of justice, we will review both arguments, which

contain distinct and separate standards of review.

                                           Standard of Review

        {¶6} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259 (1991), paragraph two of the syllabus; State v. Pountney, 152 Ohio St.3d

474, 2018-Ohio-22, ¶ 19 (an appellate court’s function in a sufficiency review is not

to determine if the evidence should be believed). Accordingly, “[t]he relevant

inquiry is whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt.” Id., following Jackson v. Virginia, 443

U.S. 307, 99 S.Ct. 2781 (1979); State v. Ford, --- Ohio St.3d ---, 2019-Ohio-4539,


2
  Stevens makes no argument with regard to his conviction for having weapons while under disability and
does not mention the conviction in his assignment of error, thus we will not address it. Having reviewed the
record, however, we emphasize that the record does, in fact, support the conviction.

                                                    -4-
Case No. 9-20-39


¶ 317. “In deciding if the evidence was sufficient, we neither resolve evidentiary

conflicts nor assess the credibility of witnesses, as both are functions reserved for

the trier of fact.” State v. Jones, 1st Dist. Hamilton Nos. C-120570 and C-120571,

2013-Ohio-4775, ¶ 33, citing State v. Williams, 197 Ohio App.3d 505, 2011-Ohio-

6267, ¶ 25 (1st Dist.); see also State v. Berry, 3d Dist. Defiance No. 4-12-03, 2013-

Ohio-2380, ¶ 19, citing State v. Thompkins, 78 Ohio St.3d 380, 386 (1997)

(“Sufficiency of the evidence is a test of adequacy rather than credibility or weight

of the evidence.”).

       {¶7} In reviewing whether a verdict was against the manifest weight of the

evidence, the appellate court sits as a “thirteenth juror” and examines the conflicting

testimony. State v. Thompkins, 78 Ohio St.3d 380, 387, 1997-Ohio-52. In doing

so, this Court must review the entire record, weigh the evidence and all of the

reasonable inferences, consider the credibility of witnesses and determine whether

in resolving conflicts in the evidence, the factfinder “clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a

new trial ordered.” Id.

       {¶8} Nevertheless, a reviewing court must allow the trier-of-fact appropriate

discretion on matters relating to the credibility of the witnesses. State v. DeHass,

10 Ohio St.2d 230, 231 (1967). When applying the manifest-weight standard,

“[o]nly in exceptional cases, where the evidence ‘weighs heavily against the

conviction,’ should an appellate court overturn the trial court’s judgment.” State v.

                                          -5-
Case No. 9-20-39


Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v. Hunter,

131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.

                               Controlling Statutes

      {¶9} Stevens was convicted of possession of heroin in violation of R.C.

2925.11(A)/(C)(6)(e), which reads as follows.

      (A) No person shall knowingly obtain, possess, or use a
      controlled substance or a controlled substance analog.

      ***

      (C) Whoever violates division (A) of this section is guilty of one
      of the following:

      ***

      (6) If the drug involved in the violation is heroin or a compound,
      mixture, preparation, or substance containing heroin, whoever
      violates division (A) of this section is guilty of possession of heroin.
      The penalty for the offense shall be determined as follows:

      ***

      (e) If the amount of the drug involved * * * equals or exceeds
      fifty grams but is less than one hundred grams, possession of
      heroin is a felony of the first degree, and the court shall impose as
      a mandatory prison term a first degree felony mandatory prison
      term.

      {¶10} Stevens was also convicted of possession of fentanyl in violation of

R.C. 2925.11(A)/(C)(11)(f), which reads as follows.

      (A) No person shall knowingly obtain, possess, or use a
      controlled substance or a controlled substance analog.

      ***

                                        -6-
Case No. 9-20-39



        (C) Whoever violates division (A) of this section is guilty of one
        of the following:

        ***

        (11) If the drug involved in the violation is a fentanyl-related
        compound and neither division (C)(9)(a) nor division (C)(10)(a)
        of this section applies to the drug involved, or is a compound,
        mixture, preparation, or substance that contains a fentanyl-
        related compound or is a combination of a fentanyl-related
        compound and any other controlled substance and neither
        division (C)(9)(a) nor division (C)(10)(a) of this section applies to
        the drug involved, whoever violates division (A) of this section is
        guilty of possession of a fentanyl-related compound. The penalty
        for the offense shall be determined as follows:

        ***

        (f) If the amount of the drug involved * * * equals or exceeds
        fifty grams but is less than one hundred grams, possession of a
        fentanyl-related compound is a felony of the first degree, and the
        court shall impose as a mandatory prison term the maximum
        prison term prescribed for a felony of the first degree.

                                       Evidence Presented

        {¶11} On February 25, 2019, a search was conducted pursuant to a warrant

of a residence that Stevens occupied along with his girlfriend and his 13-year old

daughter.3 Officers located a handgun in the residence. Drug dogs also alerted on

a safe that was located inside the residence. A key to the safe was on Stevens’

person.



3
 Stevens was arrested away from the residence for driving under suspension after he dropped his daughter
off at school. Stevens would challenge the idea that the residence was his at trial; however, as will be
discussed infra the evidence supports the conclusion that it was Stevens’ residence.

                                                  -7-
Case No. 9-20-39


         {¶12} Inside the safe police found one plastic baggie containing a mixture of

11.07 grams of suspected heroin and fentanyl, a second plastic baggie containing a

mixture of 10.04 grams of suspected heroin and fentanyl, and a third plastic baggie

containing a mixture of 39.66 grams of suspected heroin and fentanyl.                                    The

substances were tested and expert testimony determined that the substances were,

in fact, mixtures containing both heroin and fentanyl.4

         {¶13} Stevens cross-examined the witnesses presented by the state in an

attempt to suggest that the residence was not actually his, and that the drugs were

not his. He tried to point to his girlfriend as a possible culprit as she was present

during the search; however, she did not have the key to the safe on her and the drugs

were located in the safe. Further, Stevens’ identification card was found in the

residence and Stevens made a statement that he had purchased the firearm found in

the residence. Ultimately the jury convicted Stevens of both possession crimes and

having weapons while under disability.

                                                  Analysis

         {¶14} On appeal, Stevens argues that the evidence did not support his

convictions for possession of heroin and possession of fentanyl. In contending that

the evidence did not support his convictions, Stevens argues that while he could


4
 The original BCI forensic scientist who tested the substances testified at trial; however, at one point her
availability to testify at trial was in question, so a second forensic scientist from BCI tested the materials.
His weights came to slightly more than the original, totaling 61.04 grams rather than 60.77 grams. Both
measurements had a small margin of error. The second forensic scientist explained to the jury why the
weights might be slightly different a year apart. Regardless, both measurements were well in excess of 50
grams.

                                                     -8-
Case No. 9-20-39


have been convicted of possessing about 60.77 grams of drugs total, he was not

factually capable of possessing 50 grams of heroin and 50 grams of fentanyl since

only 60.77 grams of drugs were recovered. By his argument, Stevens’ seems to

acknowledge that a jury could properly find him in possession of at least 50 grams

of either heroin or fentanyl based on the evidence presented. Therefore, even in a

liberal reading of Stevens’ argument, his challenge is really one of merger, which is

discussed, infra, in the third assignment of error.

       {¶15} Nevertheless, to the extent that Stevens is arguing that he could not be

charged with possession of 50 grams of heroin and possession of 50 grams of

fentanyl because only 60.77 grams of a substance existed, this is an incorrect

interpretation of the law. Criminal defendants are often charged in the alternative.

“A defendant may be indicted and tried for allied offenses of similar import, but

may be sentenced on only one of the allied offenses.” State v. Whitfield, 124 Ohio

St.3d 319, 2010-Ohio-2, ¶ 17; State v. Helms, 7th Dist. Mahoning No. 08 MA 199,

2012-Ohio-1147, ¶ 65, (DeGenaro, J., concurring in part and dissenting in part)

(statutes allow “the state to charge a criminal defendant with multiple, related

offenses stemming from the same incident, but prohibits the imposition of multiple

punishments for the same criminal conduct[.]”). “This way, even if the state is

unable to prove its case on some of the charges, a conviction on others assures that

criminal acts do not go unpunished.” Helms at ¶ 68.



                                          -9-
Case No. 9-20-39


       {¶16} Although the jury could have found that the state did not prove one of

the possession crimes, the jury did determine that Stevens was in possession of a

substance that was in excess of 50 grams of heroin, with fillers, or, alternatively,

that the substance was in excess of 50 grams of fentanyl, with fillers. See State v.

Gonzales, 150 Ohio St.3d 276, 2017-Ohio-777, ¶ 9 (“the plain language of R.C.

2925.11(C)(4)(b) through (f) penalizes an offender for the amount of cocaine

possessed, and the amount of ‘cocaine’ clearly encompasses the whole compound

or preparation of cocaine, including fillers that are part of the usable drug.”). Thus

the jury could readily return guilty verdicts on both possession of heroin in excess

of 50 grams and possession of fentanyl in excess of 50 grams. Whether Stevens

could be sentenced for each of those possession crimes based on a single amount of

drugs is a different matter entirely than whether the jury could find Stevens guilty.

See also State v. Pendleton, --- Ohio St.3d ---, 2020-Ohio-6833 (wherein the

Supreme Court of Ohio found that trafficking in heroin and trafficking in fentanyl

should merge for purposes of sentencing where the trafficked amount was the same

substance for both convictions; however, the Court did not find that because the

counts merged they could not even be charged or that a jury could not return guilty

verdicts).

       {¶17} After reviewing the record, we find that there was sufficient evidence

to support Stevens’ possession convictions and that his convictions were not against

the manifest weight of the evidence. The jury was entitled to believe the evidence

                                        -10-
Case No. 9-20-39


presented by the state that the substances were possessed by Stevens given that the

drugs were in a safe that Stevens had the key to unlock, and given that the drugs

were in his residence. State v. Missler, 3d Dist. Hardin No. 6-14-06, 2015-Ohio-

1076, ¶ 44, quoting State v. Bean, 9th Dist. Summit No. 26852, 2014–Ohio–908, ¶

15, quoting State v. Martinez, 9th Dist. Wayne No. 12CA0054, 2013–Ohio–3189, ¶

16 (“ ‘A verdict is not against the manifest weight of the evidence because the [jury]

chose to believe the [s]tate’s witnesses rather than the defendant’s version of the

events.’ ”). Therefore, Stevens’ second assignment of error is overruled.

                             Third Assignment of Error

       {¶18} In his third assignment of error, Stevens argues that his convictions for

possession of heroin and possession of fentanyl should have merged for purposes of

sentencing.

                                Standard of Review

       {¶19} “ ‘Whether offenses are allied offenses of similar import is a question

of law that this Court reviews de novo.’ ” State v. Jessen, 3d Dist. Auglaize No. 2-

18-16, 2019-Ohio-907, ¶ 22, quoting State v. Frye, 3d Dist. Allen No. 1-17-30,

2018-Ohio-894; see generally State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-955.

                                 Relevant Authority

       {¶20} Revised Code 2941.25, Ohio’s multiple-count statute, states:

       (A) Where the same conduct by defendant can be construed to
       constitute two or more allied offenses of similar import, the


                                        -11-
Case No. 9-20-39


      indictment or information may contain counts for all such
      offenses, but the defendant may be convicted of only one.

      (B) Where the defendant’s conduct constitutes two or more
      offenses of dissimilar import, or where his conduct results in two
      or more offenses of the same or similar kind committed separately
      or with a separate animus as to each, the indictment or
      information may contain counts for all such offenses, and the
      defendant may be convicted of all of them.

      {¶21} In State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, the Supreme

Court of Ohio held the following with regard to determining allied offenses:

      1. In determining whether offenses are allied offenses of similar
      import within the meaning of R.C. 2941.25, courts must evaluate
      three separate factors—the conduct, the animus, and the import.

      2. Two or more offenses of dissimilar import exist within the
      meaning of R.C. 2941.25(B) when the defendant’s conduct
      constitutes offenses involving separate victims or if the harm that
      results from each offense is separate and identifiable.

      3. Under R.C. 2941.25(B), a defendant whose conduct supports
      multiple offenses may be convicted of all the offenses if any one of
      the following is true: (1) the conduct constitutes offenses of
      dissimilar import, (2) the conduct shows that the offenses were
      committed separately, or (3) the conduct shows that the offenses
      were committed with separate animus.

The Supreme Court in Ruff explained:

      At its heart, the allied-offense analysis is dependent upon the facts
      of a case because R.C. 2941.25 focuses on the defendant’s conduct.
      The evidence at trial or during a plea or sentencing hearing will
      reveal whether the offenses have similar import. When a
      defendant’s conduct victimizes more than one person, the harm
      for each person is separate and distinct, and therefore, the
      defendant can be convicted of multiple counts. Also, a defendant’s
      conduct that constitutes two or more offenses against a single
      victim can support multiple convictions if the harm that results

                                       -12-
Case No. 9-20-39


       from each offense is separate and identifiable from the harm of
       the other offense. We therefore hold that two or more offenses of
       dissimilar import exist within the meaning of R.C. 2941.25(B)
       when the defendant’s conduct constitutes offenses involving
       separate victims or if the harm that results from each offense is
       separate and identifiable.

Ruff, 2015-Ohio-995 at ¶ 26.

                                     Analysis

       {¶22} Stevens was convicted and sentenced for possession of heroin in an

amount equal to, or in excess of, 50 grams, and possession of fentanyl in an amount

equal to, or in excess of, 50 grams. However, Stevens was only found in possession

of a total of approximately 60 grams of drugs. Based on the amount, he argues that

it was impossible for him to have both in excess of 50 grams of heroin and in excess

of 50 grams of fentanyl when he only had 60 grams total. Although the state argued

against merger at the sentencing hearing, citing authority in support, the state

actually now concedes that Stevens’ assignment of error should be sustained based

on the Supreme Court of Ohio’s recent decision in State v. Pendleton, --- Ohio St.3d

---, 2020-Ohio-6833.

       {¶23} In Pendleton, the defendant was found in possession of a total of

133.62 grams of a mixture of heroin and fentanyl spread across three bags. Because

the three bags contained a “mixture” of heroin and fentanyl, the trial court treated

the matter as though the defendant trafficked 133.62 grams of heroin, and 133.62




                                       -13-
Case No. 9-20-39


grams of fentanyl, even though there was only 133.62 grams total.5 The trial court

rejected arguments that the trafficking in heroin and trafficking in fentanyl charges

should merge, determining that different drug groups constituted different offenses.

Pendleton at ¶ 3.

        {¶24} Pendleton appealed, and in a 2-1 decision the Second District Court of

Appeals affirmed the separate convictions and sentences for trafficking in heroin

and trafficking in fentanyl. State v. Pendleton, 2d Dist. Clark Nos. 2017-CA-9,

2017-CA-17, 2018-Ohio-3199. Thereafter, the Supreme Court of Ohio accepted

review of the matter, specifically framing the following issue.                           “A criminal

defendant’s right against Double Jeopardy as guaranteed by the United States and

Ohio Constitutions is violated when he is convicted for two drug trafficking offenses

where the drugs in each offense are calculated as filler for the other offense.”

Pendleton, 2020-Ohio-6833, ¶ 7.

        {¶25} Addressing the issue, the Supreme Court of Ohio conducted the

following analysis.

        To convict Pendleton of trafficking in heroin, the state was
        required to prove that the “drug” involved is “heroin or a
        compound, mixture, preparation, or substance containing
        heroin.” R.C. 2925.03(C)(6). And pursuant to the version of R.C.
        2925.03(C)(6)(f) in effect at the time of Pendleton’s offenses, the
        amount of the “drug” required for a first-degree-felony violation
        of trafficking in heroin was 50 to 250 grams. 2015 Am.Sub.H.B.
        No. 64.2 Thus, the statute allows the presumption that 100 percent


5
 Pendleton was also convicted of possession charges, but they were merged into their respective trafficking
convictions. Pendleton at ¶ 3.

                                                  -14-
Case No. 9-20-39


      of the mixture or substance is heroin for the purpose of
      establishing that the heroin weighs 50 to 250 grams.

      To convict Pendleton of aggravated trafficking in drugs pursuant
      to the version of R.C. 2925.03(C)(1) in effect at the time of the
      offenses, the state was required to prove that the “drug” involved
      was a “compound, mixture, preparation, or substance”
      containing a schedule II substance, that is, fentanyl. 2015
      Am.Sub.H.B. No. 64. And the amount of “drug” required for a
      second-degree-felony violation of aggravated trafficking in drugs
      is 5 to 50 times the “bulk amount,” R.C. 2925.03(C)(1)(d), that is,
      100 to 1,000 grams “of a compound, mixture, preparation, or
      substance that is or contains any amount of a schedule II opiate,”
      that is, fentanyl. R.C. 2925.01(D)(1)(d). Thus, the statute allows
      the presumption that 100 percent of the mixture or substance is
      fentanyl for the purpose of establishing that the fentanyl weighs
      100 to 1000 grams.

      Given the foregoing, and pursuant to the logic of Gonzales II, each
      of the applicable drug-trafficking offenses under R.C. 2925.03
      allows a fact-finder to consider conduct that exists—for example,
      trafficking in 50 grams of powder containing a detectable amount
      of heroin—and then make a fictional assumption about that
      existing conduct to satisfy the weight element of the offense: the
      full 50 grams is 100 percent heroin. Nothing in R.C. 2925.03
      allows a fact-finder to then create additional conduct that does not
      exist in fact: trafficking in a separate, additional 50 grams of
      powder containing a detectable amount of fentanyl. Nothing in
      R.C. 2925.03 allows a fact-finder to double the fiction and assume
      that the full 50 grams is simultaneously 100 percent heroin and
      100 percent fentanyl.

      Ohio’s statutes prohibiting drug possession and drug
      trafficking, R.C. 2925.03 and 2925.11, provide a unique context
      for the application of the Double Jeopardy Clause because the
      statutes create different felony levels and impose different
      punishments “depending on the type and amount of illegal
      substance upon which a criminal charge could be made,” State v.
      Taylor, 113 Ohio St.3d 297, 2007-Ohio-1950, 865 N.E.2d 37, ¶ 14,
      and because the statutes involve a presumption about the nature
      of the substance in order to satisfy the “amount” element. It is

                                     -15-
Case No. 9-20-39


       true that heroin and fentanyl cause distinct and severe harm, and
       the General Assembly has made it clear from its decision to create
       separate offenses based on drug classification that drugs of
       different types can be punished separately. State v. Delfino, 22
       Ohio St.3d 270, 274, 490 N.E.2d 884 (1986). And the General
       Assembly has made it clear from its creation in R.C. 2925.03 of
       separate, weight-based offenses within each class of drug that
       trafficking in the same drug can be punished differently based on
       the weight of the drug. But the General Assembly also made clear
       that when weight is an element of an offense for a specific type of
       drug, the full weight of the substance is considered as constituting
       that drug only. As a result, the substance cannot be considered as
       anything else, illicit or otherwise.

       Pendleton’s conduct in this case—trafficking in 133.62 grams of a
       mixture of heroin and fentanyl—is not factually capable of
       constituting both the offense of trafficking over 50 grams of
       heroin and the offense of trafficking over 100 grams of fentanyl.
       Because Pendleton’s conduct does not simultaneously constitute
       the two weight-based drug-trafficking offenses charged by the
       state, R.C. 2925.03 does not allow separate punishments to be
       imposed on his conduct. By imposing separate sentences of 11
       years for Pendleton’s conviction for trafficking in heroin in an
       amount over 50 grams and 8 years for his conviction for
       trafficking in fentanyl in an amount over 100 grams, the trial
       court punished Pendleton twice for a singular quantity of drugs,
       violating his right to be free from double jeopardy.

Pendleton at ¶ 15-19.

       {¶26} Applying Pendleton to this case, Stevens cannot be separately

punished for possessing in excess of 50 grams of heroin and in excess of 50 grams

of fentanyl when he only possessed a total mixture of approximately 60 grams. In

relying on Pendleton to make this determination, we emphasize that Pendleton had

not been released at the time the trial court was considering merger in this matter.



                                        -16-
Case No. 9-20-39


         {¶27} We would note that while the state concedes that Pendleton requires

us to sustain Stevens’ third assignment of error, the state favorably cites the well-

reasoned dissent of three justices in Pendleton, indicating that the state would agree

with the dissenting justices. Nevertheless, as the state concedes, even if we agreed

with the dissenting justices in Pendleton, we are bound to follow the authority of

the Supreme Court of Ohio.6 Therefore, based on Pendleton, the facts in this case,

and the state’s concession, Stevens’ third assignment of error is sustained.7

                                      First Assignment of Error

         {¶28} In his first assignment of error, Stevens argues that the trial court did

not make the appropriate findings to impose consecutive sentences in this matter

pursuant to R.C. 2929.14(C)(4). However, due to our disposition of the third

assignment of error, Stevens will have to be resentenced. At that time, if the trial

court imposes consecutive sentences, the proper findings will have to be remade

pursuant to R.C. 2929.14(C)(4). Thus Stevens’ first assignment of error is moot and

we will not further address it.8

                                               Conclusion

         {¶29} For the foregoing reasons the second assignment of error is overruled,

the third assignment of error is sustained, and the first assignment of error is


6
  Undoubtedly Pendleton will have an impact on how future weight-based crimes are charged to allow for
separate and consecutive sentences.
7
  We note that the Supreme Court of Ohio concluded that separate sentences in Pendleton violated Double
Jeopardy protections, but the decision was made irrespective of R.C. 2941.25. See Pendleton at ¶ 12.
8
  We note that while the matter is moot, the record did reflect that the trial court made all the appropriate
consecutive sentence findings both at the sentencing hearing and in its judgment entry of sentence.

                                                   -17-
Case No. 9-20-39


rendered moot. Therefore, the judgment of the Marion County Common Pleas

Court is affirmed in part and reversed in part. This case is remanded to the trial

court for resentencing, wherein the State will elect which possession charge it would

like to proceed to sentence Stevens on. At that time, consecutive sentences related

to the remaining possession charge and the having weapons while under disability

charge can be revisited.

                                                       Judgment Affirmed in Part,
                                                            Reversed in Part and
                                                                Cause Remanded

WILLAMOWSKI, P.J. and ZIMMERMAN, J., concur.

/jlr




                                        -18-